IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT KNOXVILLE

                         APRIL, 1998 SESSION


EARL E. COLLIER,             )   C.C.A. NO. 03C01-9709-CR-00388

      Appe llant,
                             )
                             )
                             )
                                                     FILED
                             )   KNOX COUNTY         October 13, 1998
VS.                          )
                             )                   Cecil Crowson, Jr.
                                 RAY L. JENKINS JUDGE
                                                     Appellate C ourt Clerk
STATE OF TENNESSEE,          )
                             )
      Appellee.              )   (Post Conviction)



FOR THE APPELLANT:               FOR THE APPELLEE:

Albert J. New man, Jr.           John Knox Walkup
Suite 500 Burwell Bldg.          Attorney General and Reporter
602 South Gay Street
Knoxville, Tennessee 37902       Janis L. Turner
                                 Coun sel for the S tate
                                 Criminal Justice Division
                                 Cordell Hull Bldg. Second Floor
                                 425 Fifth Avenu e, North
                                 Nashville, Tennessee 37243-0493

                                 Ran dall E. N ichols
                                 District Attorney General
                                 City-County Building
                                 Knoxville, TN 37902


ORDER FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

JERRY L. SMITH, JUDGE
                                     ORDER
       The Appellant filed the instant appeal to preserve his rights to post-

conviction relief in the event the Te nnessee Suprem e Court were to rule that the

case of State v. Anthony, 817 S.W.2d 299 (Tenn. 1991), announced a new

constitutional rule which requires retroactive application. In fact our Supreme

Court has no w held tha t Anthony did not announce a new constitutional rule.

Moore v. State, 943 S.W.2d 878 (Tenn. 1997). The Appellant now acknowledges

that his petition for post-conviction relief is time-barred and that the trial court was

correct in dismissing it. The State agrees.



       According ly, the judgment of the trial court is AFF IRME D pur suan t to Ru le

20, Rules of the Court of C rimina l Appe als. It ap pearin g that th e App ellant is

indigent costs of the appeal will be paid by the State.




                                          PER CURIAM

                                          SMITH, SUMMERS, HAYES




                                          -2-